


110 HR 4218 IH: Diabetes Self-Management Training Act of

U.S. House of Representatives
2007-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4218
		IN THE HOUSE OF REPRESENTATIVES
		
			November 15, 2007
			Ms. DeGette (for
			 herself, Mr. Castle,
			 Mr. Becerra,
			 Mr. Kirk, and
			 Mr. Altmire) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  improve access to diabetes self-management training by designating certain
		  certified diabetes educators as certified providers for purposes of outpatient
		  diabetes self-management training services under part B of the Medicare
		  Program.
	
	
		1.Short titleThis Act may be cited as the Medicare
			 Diabetes Self-Management Training Act of
			 2007.
		2.FindingsCongress makes the following
			 findings:
			(1)Diabetes is widely recognized as one of the
			 top public health threats currently facing the United States. Approximately
			 21,000,000 people in the United States are currently living with diabetes, and
			 another 54,000,000 people in the United States have pre-diabetes, dramatically
			 raising their risk of developing diabetes, heart disease, and stroke. Diabetes
			 is the 6th leading cause of death in the United States, causing at least
			 224,000 deaths annually. The prevalence of the most common type of diabetes has
			 tripled in the last 30 years, and approximately 2,200 people are diagnosed with
			 diabetes each day.
			(2)Diabetes
			 self-management training, also called diabetes education, provides critical
			 knowledge and skills training to patients with diabetes, helping them identify
			 barriers, facilitate problem solving, and develop coping skills to effectively
			 manage their diabetes. A certified diabetes educator is a health care
			 professional, often a nurse, dietitian, or pharmacist, who specializes in
			 helping people with diabetes develop the self-management skills needed to stay
			 healthy and avoid costly acute complications and emergency care, as well as
			 debilitating secondary conditions caused by diabetes.
			(3)Diabetes self-management training has been
			 proven effective in helping to reduce the risks and complications of diabetes.
			 In 2002, the Diabetes Prevention Program study conducted by the National
			 Institutes of Health and the Centers for Disease Control and Prevention found
			 that participants (all of whom were at increased risk of developing type 2
			 diabetes) who made lifestyle changes reduced their risk of getting type 2
			 diabetes by 58 percent. Lifestyle intervention worked in all of the groups but
			 it worked particularly well in people aged 60 and older, reducing the
			 development of diabetes by 71 percent. Similarly, studies have found that
			 patients under the care of a certified diabetes educator are better able to
			 control their diabetes and report improvement in their health status.
			(4)Lifestyle changes,
			 such as those taught by certified diabetes educators, directly contribute to
			 better glycemic control and reduced complications from diabetes. Evidence shows
			 that the potential for prevention of the most serious medical complications
			 caused by diabetes to be as high as 90 percent (blindness), 85 percent
			 (amputations), and 50 percent (heart disease and stroke) with proper medical
			 treatment and active self-management.
			(5)There are currently more than 20,000
			 diabetes educators in the United States, most of whom are certified diabetes
			 educators credentialed by the National Certification Board for Diabetes
			 Educators. Eligibility for certification as a diabetes educator by the National
			 Certification Board for Diabetes Educators requires prerequisite qualifying
			 professional credentials in specific health care professions and professional
			 practice experience that includes a minimum number of hours and years of
			 experience in diabetes self-management training. Diabetes educators certified
			 by the National Certification Board for Diabetes Educators must also pass a
			 rigorous national examination and periodically renew their credentials.
			 Diabetes educators certified by the National Certification Board for Diabetes
			 Educators, and licensed by a State as a health professional, are uniquely
			 qualified to provide diabetes self-management training under the Medicare
			 program.
			3.Recognition of
			 certified diabetes educators as certified providers for purposes of Medicare
			 diabetes outpatient self-management training services
			(a)In
			 GeneralSection 1861(qq) of the Social Security Act (42 U.S.C.
			 1395x(qq)) is amended—
				(1)in paragraph (1), by inserting or by
			 a certified diabetes educator (as defined in paragraph (3)) after
			 paragraph (2)(B); and
				(2)by adding at the
			 end the following new paragraphs:
					
						(3)For purposes of
				paragraph (1), the term certified diabetes educator means an
				individual who—
							(A)is licensed or
				registered by the State in which the services are performed as a health care
				professional;
							(B)specializes in
				teaching individuals with diabetes to develop the necessary skills and
				knowledge to manage the individual’s diabetic condition; and
							(C)is certified as a diabetes educator by a
				recognized certifying body (as defined in paragraph (4)).
							(4)(A)For purposes of
				paragraph (3)(B), the term recognized certifying body
				means—
								(i)the National Certification Board for
				Diabetes Educators, or
								(ii)a certifying body for diabetes
				educators, which is recognized by the Secretary as authorized to grant
				certification of diabetes educators for purposes of this subsection pursuant to
				standards established by the Secretary,
								if the
				Secretary determines such Board or body, respectively, meets the requirement of
				subparagraph (B).(B)The National Certification Board for
				Diabetes Educators or a certifying body for diabetes educators meets the
				requirement of this subparagraph, with respect to the certification of an
				individual, if the Board or body, respectively, is incorporated and registered
				to do business in the United States and requires as a condition of such
				certification each of the following:
								(i)The individual has a qualifying credential
				in a specified health care profession.
								(ii)The individual has professional
				practice experience in diabetes self-management training that includes a
				minimum number of hours and years of experience in such training.
								(iii)The individual has successfully
				completed a national certification examination offered by such entity.
								(iv)The individual periodically renews
				certification status following initial
				certification.
								.
				(b)GAO study and
			 report
				(1)StudyThe
			 Comptroller General of the United States shall conduct a study to identify the
			 barriers that exist for Medicare beneficiaries with diabetes in accessing
			 diabetes self-management training services under the Medicare program,
			 including economic and geographic barriers and availability of appropriate
			 referrals and access to adequate and qualified providers.
				(2)ReportNot
			 later than 1 year after the date of the enactment of this Act, the Comptroller
			 General of the United States shall submit to Congress a report on the study
			 conducted under paragraph (1).
				(c)AHRQ development
			 of recommendations for outreach methods and report
				(1)Development of
			 recommendationsThe Director of the Agency for Healthcare
			 Research and Quality shall, through use of a workshop and other appropriate
			 means, develop a series of recommendations on effective outreach methods to
			 educate primary care physicians and the public about the benefits of diabetes
			 self-management training in order to promote better health outcomes for
			 patients with diabetes.
				(2)ReportNot later than 1 year after the date of the
			 enactment of this Act, the Director of the Agency for Healthcare Research and
			 Quality shall submit to Congress a report on the recommendations developed
			 under paragraph (1).
				(d)Effective
			 DateThe amendments made by subsection (a) shall apply to
			 diabetes outpatient self-management training services furnished on or after the
			 first day of the first calendar year that is at least 6 months after the date
			 of the enactment of this Act.
			
